Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Heritage Constructors, Inc., Appellant                 Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-14-00048-CV           v.                        12C0591-202). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
Chrietzberg Electric, Inc., and Richard                Carter*,    participating.   *Sitting     by
Marc Chrietzberg, Appellees                            Assignment.



          As stated in the Court’s opinion of this date, we find error in the judgment of the court
below. We affirm the trial court’s judgment in favor of Chrietzberg, individually, and its
judgment denying recovery to Heritage on its negligent misrepresentation claims. We reverse
the trial court’s judgment in favor of Heritage on its breach of contract and promissory estoppel
claims and for attorney fees and render judgment that Heritage take nothing.
          We further order that the appellant, Heritage Constructors, Inc., pay all costs of this
appeal.




                                                        RENDERED MARCH 4, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk